DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Wang failing to teach or suggest features of claim 11 (see Remarks filed 8/8/2022 on P5-6), this is not found to be persuasive because Wang clearly teaches one or more resistor sheets or foils between battery cells in a module (Wang [0008]) and, thus, teaches resistor sheets or foils that are “internal” relative to the battery module.  Since Schmidt was relied upon to teach an electrical system (see 6/6/2022 Final Rejection on P3; see Schmidt: [0031], Fig. 1-2), the combination envisages each of the resistive elements being an “internal heating foil”.  It is further noted that Wang teaches the position of the at least one resistor sheet is flexible in that it can be located inside a battery cell, outside a battery cell or a combination of the two ([0033]).
With respect to applicant’s arguments directed to the finality of the of the Final Office Action mailed 6/6/2022 (see Remarks filed 8/8/2022 on P6-7), this is not found to be persuasive because the claim amendment filed 4/28/2022 necessitated the new ground(s) of rejection.  The claim amendment filed 4/28/2022 altered the scope of the claims because claim 1 was amended to partially include the subject matter of cancelled dependent claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/30/2022